Citation Nr: 0902506	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-00 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic muscle strain and degenerative instability of the 
lumbar spine.

2.  Entitlement to an initial rating for post-traumatic 
degenerative arthritis and meniscus tears of the right knee 
in excess of 10 percent prior to March 5, 2008, and in excess 
of 20 percent from March 5, 2008.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, inter alia, granted service 
connection for the veteran's lumbar spine and right knee 
disabilities and assigned separate 10 percent disability 
ratings, effective September 12, 2003.

In November 2005, the RO increased the evaluation for the 
veteran's lumbar spine disability to 20 percent, effective 
September 12, 2003, pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (Lumbosacral or cervical 
strain).  In July 2008, the RO increased the evaluation for 
the veteran's post-traumatic degenerative arthritis and 
meniscus tears of the right knee to 20 percent, effective 
March 5, 2008; it also changed the rating code under which 
the veteran's right knee was rated, from 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) to Diagnostic 
Code 5258 (Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint).  
As those awards were not complete grants of benefits, the 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).

The Board notes that, in January 2007, the appellant withdrew 
his original May 2006 request for an appeals hearing at the 
RO.  There is no further indication that the appellant or his 
representative have requested that the hearing be 
rescheduled, thus, the Board deems the veteran's request for 
a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704.

In July 2007, the Board remanded this case for additional 
development.  This case is now before the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the claims of entitlement to an initial 
rating in excess of 20 percent for chronic muscle strain and 
degenerative instability of the lumbar spine, and entitlement 
to an initial rating for post-traumatic degenerative 
arthritis and meniscus tears of the right knee in excess of 
10 percent prior to March 5, 2008, and in excess of 20 
percent from March 5, 2008.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to disabilities involving the musculoskeletal 
system, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  38 C.F.R. § 4.40 (2008).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  It is the intention of the VA Schedule 
for Rating Disabilities (Rating Schedule) to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
Therefore, on remand, the VA examiner is requested to 
consider and report on any functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.

The Board notes that the veteran submitted additional 
evidence in October 2008 and November 2008.  On remand, the 
Agency of Original Jurisdiction (AOJ) should consider the 
additional evidence submitted by the veteran.

Right Knee

The veteran contends that he is entitled to an initial rating 
for post-traumatic degenerative arthritis and meniscus tears 
of the right knee in excess of 10 percent prior to March 5, 
2008, and in excess of 20 percent from March 5, 2008.  On 
remand, the AOJ should obtain all of the medical records 
showing treatment for the veteran's right knee which are not 
already of record.

In March 2008, the veteran was provided a VA examination of 
his right knee.  The VA examiner concluded that the veteran 
has post-traumatic degenerative arthritis, a torn medial and 
lateral meniscus, synovitis, and patellar chondral malacia.  
Additionally, the VA examiner noted that "impaired 
coordination is bothersome at the right knee including 
instability."  [Emphasis added.]

The Board notes that, in response to the VA examination, the 
RO in July 2008 increased the evaluation for the veteran's 
post-traumatic degenerative arthritis and meniscus tears of 
the right knee to 20 percent, effective March 5, 2008.  
However, the RO also changed the rating code under which the 
veteran's right knee was rated, from 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) to Diagnostic 
Code 5258 (Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint).  
The Board notes that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 (Recurrent subluxation or 
lateral instability of the knee).  VAOPGCPREC 23-97; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Such a rating would be 
applicable here, based on the March 2008 VA examiner's 
findings of both post-traumatic degenerative arthritis and 
instability.  However, additional information is required 
before ratings under both of these Diagnostic Codes can be 
assigned.

Under Diagnostic Code 5257, a rating of 10 percent is to be 
applied when the veteran's recurrent subluxation or lateral 
instability is slight.  A rating of 20 percent is to be 
applied when the veteran's recurrent subluxation or lateral 
instability is moderate.  A rating of 30 percent is to be 
applied when the veteran's recurrent subluxation or lateral 
instability is severe.  On remand, the examiner is asked to 
determine whether the veteran's recurrent subluxation or 
lateral instability of the right knee is slight, moderate, or 
severe.

Additionally, the Board notes that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  On remand, the examiner is asked to 
measure the flexion and extension of the veteran's right 
knee.

Finally, if the veteran has any other right knee 
disabilities, the examiner is asked to note them.

Spine

The veteran contends that he is entitled to a disability 
rating greater than 20 percent, effective September 12, 2003.  
In March 2004, the RO granted service connection for the 
veteran's chronic muscle strain and degenerative instability 
of the lumbar spine effective September 12, 2003, and 
assigned a disability rating of 10 percent under Diagnostic 
Code 5237.  The RO cited the results of the veteran's 
November 2003 VA examination, in which the examiner diagnosed 
the veteran with chronic muscular strain superimposed on 
degenerative instability.  He also estimated a loss of 25 
degrees of flexion of the back to account for subjective 
symptoms including weakness, and a loss of 20 degrees of 
flexion of the back to account for flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.)  The VA examiner further stated that a 
neurologic consultation would be necessary in order to 
diagnose the lumbar nerve root irritation on the right side 
of the veteran's back.

Based on the localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, in March 2004 the RO 
assigned a rating of 10 percent disabling under Diagnostic 
Code 5237.

The veteran had a second VA examination in March 2008.  The 
VA examiner noted that the veteran probably did not have any 
significant lumbar nerve root impairment, although he noted 
that a neurologic consultation would be necessary if more 
information was needed on the veteran's lumbar nerve roots.

In September 2008, the veteran submitted the photographic 
results of a private magnetic resonance imaging (MRI) of his 
lumbar spine to VA.  The photographs are unaccompanied by any 
diagnosis or interpretation.

On remand, the AOJ should obtain all of the medical records 
showing treatment for the veteran's chronic muscle strain and 
degenerative instability of the lumbar spine which are not 
already of record.

The VA examiner is asked to determine the range of motion of 
the veteran's lumbar spine.  The VA examiner is also asked to 
determine whether the veteran has ankylosis of the spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (Lumbosacral or 
cervical strain).

The VA examiner is also asked to determine whether the 
veteran has severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior 
to September 26, 2003).

Additionally, the photographic results of the private MRI 
conducted in September 2008 should be evaluated and 
interpreted by a qualified medical professional.  The results 
should be included in a report.  If any disabilities are 
present in the MRI which were not previously diagnosed in the 
veteran's November 2003 or March 2008 VA examinations, the 
report should identify these conditions as newly diagnosed.  

Furthermore, in accordance with the VA examiner's notes in 
his November 2003 and March 2008 reports, the veteran should 
be provided with a neurologic consultation in order to 
diagnose the lumbar nerve root irritation of the veteran's 
back.  An examiner should provide his opinion as to whether 
it is as likely as not that the veteran's service-connected 
chronic muscle strain and degenerative instability of the 
lumbar spine caused or aggravated his lumbar nerve root 
irritation, if any.  Also, the VA examiner should provide his 
opinion as to whether the veteran has any other neurological 
disabilities in his back, and, if so, whether it is as likely 
as not that the veteran's service-connected chronic muscle 
strain and degenerative instability of the lumbar spine 
caused or aggravated those conditions.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all health 
care providers that have treated, or 
evaluated, him for post-traumatic 
degenerative arthritis and meniscus tears 
of the right knee, and for chronic muscle 
strain and degenerative instability of the 
lumbar spine, since September 2008, and 
attempt to obtain records from each health 
care provider that he identifies who might 
have available records, if not already in 
the claims file.  If records are 
unavailable and future attempts to 
retrieve the records are futile, notations 
to that effect should be annotated in the 
claims folder.

2.  After completion of the above, 
schedule the veteran for an orthopedic 
examination by an appropriate specialist, 
who has not previously examined him, to 
determine the nature and severity of his 
service-connected post-traumatic 
degenerative arthritis and meniscus tears 
of the right knee.  All indicated tests 
and studies should be undertaken.   

The examiner should determine whether the 
veteran's recurrent subluxation or lateral 
instability of the right knee is slight, 
moderate, or severe.  The examiner is also 
asked to measure the flexion and extension 
of the veteran's right knee.  The examiner 
is also requested to consider and report 
on any functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movement.  Finally, if the veteran has any 
other right knee disabilities, the 
examiner is asked to note them.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.

3.  After completion of the above, the 
photographic results of the private MRI 
conducted in September 2008 should be 
evaluated and interpreted by a qualified 
medical professional.  The results should 
be included in a report.  If any 
disabilities are present in the MRI which 
were not previously diagnosed in the 
veteran's November 2003 or March 2008 VA 
examinations, the report should identify 
these conditions as newly diagnosed.  The 
claims file should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.

4.  After completion of the above, 
schedule the veteran for an examination by 
an appropriate neurological specialist to 
determine the nature and severity of his 
service-connected back disability.  The 
examiner should provide his opinion as to 
whether the veteran has any neurological 
disabilities in his back.  The examiner is 
also asked to determine the range of 
motion of the veteran's lumbar spine and 
whether the veteran has ankylosis of the 
spine.    The examiner is also asked to 
determine whether the veteran has severe 
lumbosacral strain with a listing of the 
whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  The 
examiner is requested to consider and 
report on any functional loss due to 
flare-ups, fatigability, incoordination, 
and pain on movement.  The claims file 
should be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  

5.  After completion of the above, the AOJ 
should readjudicate the veteran's claim 
for entitlement to an initial rating for 
post-traumatic degenerative arthritis and 
meniscus tears of the right knee in excess 
of 10 percent prior to March 5, 2008, and 
in excess of 20 percent from March 5, 
2008.  To this end, the AOJ should 
consider whether the veteran's service-
connected right knee disability should be 
rated under Diagnostic Codes 5003, 5257, 
5260 and 5261.  

The AOJ should also readjudicate the 
veteran's claim for entitlement to an 
initial rating in excess of 20 percent for 
chronic muscle strain and degenerative 
instability of the lumbar spine.  In its 
readjudication, the AOJ should take into 
account the additional evidence submitted 
by the veteran in October 2008 and 
November 2008.  If any determination 
remains unfavorable to the veteran, he and 
his representative should be provided with 
a supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

